United States Court of Appeals
For the First Circuit

No.  97-2209

UNITED STATES,

  Appellee,

      v.

CORWIN GAINES,

Defendant, Appellant.

ERRATA SHEET

The opinion of this Court issued on March 10, 1999 is
amended as follows:

p. 5, lines 15-16:

Remove: "In the dining room, the police discovered a black duffel
bag with more ziplock bags full of crack cocaine."  

Replace with: "In the dining room, the police discovered a black
duffel bag with empty ziplock bags of a type similar to those
found to contain crack cocaine on the porch."

p.3, line 24:

Remove: "Franklin would ring the doorbell at the entrance of the
apartment building and wait for Gaines to drop a key down from
the third-story outdoor porch."

Replace with: "Franklin would ring the doorbell at the entrance
of the apartment building and wait to be let in.  Either a key
would be dropped to Franklin from the third-story outdoor porch
or someone would let Franklin in."

p.4, lines 15-16

Remove: "The officers who conducted the surveillance confirmed
that Gaines would drop a key to let Franklin in the building . .
. "

Replace with: "The officers who conducted the surveillance
confirmed that a key was dropped or Franklin was let in or
otherwise accessed the building . . ."

p.11, line 17

Remove: "testimony on its face"
Replace with: "statements on their face"

p.11, line 24

Remove: "testimony"
Replace with: "statements"

p.16, line 5:

Remove: "Lina"
Replace with: "Lino"